National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3, 5-7, 9, and 11 is/are rejected under U.S.C. 102(a)(1) as being anticipated by Kanatzidis et al. (US 2012/0153178).
	In regard to claims 1 and 5, Kanatzidis et al. disclose a method for detecting incident radiation, the method comprising:
(a) exposing a material comprising alkali metal chalcohalides having the chemical formula A2TeX6, wherein A is Cs or Rb and X is I or Br or wherein the alkali metal chalcohalide is Cs2TeI6 (e.g., see “… the inorganic compound comprises a compound having the formula: (A2Q)m(AX)n, where A=Na, K, Rb, Cs or Tl; Q=S, Se, or Te; and X=F, Cl, Br or I …” as recited in claim 14, wherein the (A2Q)m(AX)n genus is described in paragraph 46 and Table 5 at paragraph 82 as comprising the “… Tl2TeI6 …” species and thus “… A= … Cs or Tl …” also discloses the Cs2TeI6 species), to incident radiation comprising X-rays or gamma rays (e.g., “… exposing a material comprising an inorganic compound comprising at least three elements to incident radiation … wherein the incident radiation is x-ray or gamma radiation …” in claims 1 and 3), wherein the material absorbs the incident radiation and electron-hole pairs are generated in the material (e.g., “… material absorbs incident radiation and electron-hole pairs are generated in the material …” in claim 1); and
(b) measuring at least one of the energy and intensity of the absorbed incident radiation by detecting the generated electrons, holes, or both (e.g., “… measuring at ” in claim 1).
	In regard to claim 2 which is dependent on claim 1, Kanatzidis et al. also disclose that the incident radiation comprises X-rays (e.g., “… exposing a material comprising an inorganic compound comprising at least three elements to incident radiation … wherein the incident radiation is x-ray or gamma radiation …” in claims 1 and 3).
	In regard to claim 3 which is dependent on claim 1, Kanatzidis et al. also disclose that the incident radiation comprises gamma-rays (e.g., “… exposing a material comprising an inorganic compound comprising at least three elements to incident radiation … wherein the incident radiation is x-ray or gamma radiation …” in claims 1 and 3).
	In regard to claim 6 which is dependent on claim 5, Kanatzidis et al. also disclose that the incident radiation comprises X-rays (e.g., “… exposing a material comprising an inorganic compound comprising at least three elements to incident radiation … wherein the incident radiation is x-ray or gamma radiation …” in claims 1 and 3).
	In regard to claim 7 which is dependent on claim 5, Kanatzidis et al. also disclose that the incident radiation comprises gamma–rays (e.g., “… exposing a material comprising an inorganic compound comprising at least three elements to incident radiation … wherein the incident radiation is x-ray or gamma radiation …” in claims 1 and 3).
	In regard to claims 9 and 11, Kanatzidis et al. also disclose a device for the detection of incident radiation comprising:
(a) a material comprising alkali metal chalcohalides having the chemical formula A2TeX6, wherein A is Cs or Rb and X is I or Br or wherein the alkali metal chalcohalide is Cs2TeI6 (e.g., see “… the inorganic compound comprises a compound having 2Q)m(AX)n, where A=Na, K, Rb, Cs or Tl; Q=S, Se, or Te; and X=F, Cl, Br or I …” as recited in claim 14, wherein the (A2Q)m(AX)n genus is described in paragraph 46 and Table 5 at paragraph 82 as comprising the “… Tl2TeI6 …” species and thus “… A= … Cs or Tl …” also discloses the Cs2TeI6 species);
(b) a first electrode in electrical communication with the material (e.g., “… FIG. 1 shows a schematic diagram of a simple planar radiation detector. Upon absorption of electromagnetic radiation in a semiconducting material 100, electron-hole pairs are generated through the different scattering mechanisms described in detail below. The generated electron-hole pairs are read out by applying a large electric field, E, across the semiconducting material using a pair of electrodes (i.e., an anode and a cathode) in electrical communication with the semiconducting material … a first electrode in electrical communication with the material, and a second electrode in electrical communication with the material. In such devices the first and second electrodes are configured to apply an electric field across the material. The devices can further comprise one or more additional elec­tronic components configured to measure a signal generated by the electron-hole pairs upon exposure to incident radiation …” in paragraphs 5 and 14);
(c) a second electrode in electrical communication with the material, wherein the first and second electrodes are configured to apply an electric field across the material (e.g., “… FIG. 1 shows a schematic diagram of a simple planar radiation detector. Upon absorption of electromagnetic radiation in a semiconducting material 100, electron-hole pairs are generated through the different scattering mechanisms described in detail below. The generated electron-hole pairs are read out by applying a large electric field, E, across the semiconducting material using a pair of electrodes (i.e., an anode and a cathode) in electrical communication with the semiconducting material … a first electrode in electrical communication with the material, and a second electrode in electrical communication with the material. In such devices the first and second electrodes are ” in paragraphs 5 and 14); and
(d) a signal detector configured to measure a photocurrent generated by electron-hole pairs that are formed when the material is exposed to incident X-rays or gamma-rays (e.g., “… exposing a material comprising an inorganic compound comprising at least three elements to incident radiation … wherein the incident radiation is x-ray or gamma radiation …” in claims 1 and 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanatzidis et al. (US 2012/0153178).
	In regard to claim 4 which is dependent on claim 1, the method of Kanatzidis et al. lacks an explicit description that the incident radiation comprises alpha-particles.  However, the claimed and prior art products are substantially identical in composition, properties and/or functions as claimed are presumed to be inherent (MPEP § 2112.01).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the device of Kanatzidis et al. for detecting incident radiation comprising alpha-particles.
8 which is dependent on claim 5, the cited prior art is applied as in claim 4 above.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanatzidis et al. (US 2012/0153178) in view of Rowlands et al. (US 2013/0221241).
	In regard to claim 10 which is dependent on claim 9, while Kanatzidis et al. also disclose (paragraph 14) “… one or more additional electronic components configured to measure a signal generated by the electron-hole pairs upon exposure to incident radiation …”, the device of Kanatzidis et al. lacks an explicit description the “one or more additional electronic components” comprise a computer readable medium operably coupled to the signal detector and configured to store photocurrent data, and a computer interface operably coupled to the computer readable medium and configured to general a graphical representation of the photocurrent generated by the electron-hole pairs.  However, electronic components are well known in the art (e.g., see “… shape and width of the photocurrent pulse gives the information about the conductivity of the material and the transport mechanism … recorded by digital oscilloscope (Tektronix 2.5 GHz, 20 GS/sec) …” in Fig. 19 and paragraphs 156-157 of Rowlands et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted known conventional electronic components (e.g., comprising a “digital oscilloscope (Tektronix 2.5 GHz, 20 GS/sec)”) for the unspecified electronic components of Kanatzidis et al. and the results of the substitution would have been predictable.  e.g., comprising a computer readable medium operably coupled to the signal detector and configured to store photocurrent data, and a computer interface operably coupled to the computer readable medium and configured to general a graphical representation of the photocurrent generated by the electron-hole pairs) as the unspecified electronic components of Kanatzidis et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/forms/.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-3, 5-7, 9, and 11 is/are all rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 8,519,347 (with prior publication data of US 2012/0153178 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in this application define an invention that is anticipated by an invention claimed in the patent.
Response to Arguments
Applicant's arguments filed 28 June 2021 have been fully considered but they are not persuasive.
 et al. do not purport to identify Tl2TeI6 as belonging to the class of compounds having the formula (A2Q)m(AX)n.  Examiner respectfully disagrees.  Kanatzidis et al. state (paragraph 52, section heading, and paragraph 75) that “… Certain embodiments of the compounds for use in radiation detection are illustrated in the following examples … Example 9 (A2Q)m(AX)n with A= Na, K, Rb, Cs or Tl; Q=S, Se, or Te; and X=F, Cl, Br, or I Here thallium chalco-halide compounds for radiation detector application are described. The compounds exemplified are Tl2QX6, Tl6X4Q, and Tl5Q2X (where X =Cl, Br, or I and Q=S or Se), which all show densities superior to CZT and band gaps in a range appropriate for semiconductor x-ray and gamma-ray detection at room temperature …”.  Thus Kanatzidis et al. expressly teach Tl2QX6 (such as “… Tl2TeI6 …” in Table 5) as exemplary chalco-halide compounds within the formula (A2Q)m(AX)n with A= Na, K, Rb, Cs or Tl; Q=S, Se, or Te; and X=F, Cl, Br, or I and wherein the comparative example is CZT (e.g., see “… Data for CZT is added for comparison …” at the bottom of Table 5).  Thus Kanatzidis et al. expressly teach “… Tl2TeI6 …” as one exemplary “… embodiments of the compounds …” within the “… (A2Q)m(AX)n …” formula.  Therefore, the cited prior art teaches all limitation arranged in the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884